DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 20 are pending.  Claims 1, 8, and 15 were amended. 

Response to Arguments
35 USC §102 
Applicant’s arguments with respect to claims 1 – 4, 8 – 11, and 15 – 18 have been considered but are moot in view of the new ground(s) of rejection as necessitated by applicant's amendments.  Usadi in view of Shumpert teaches the use of “supervised machine learning techniques ([0076])”, but does not explicitly recite “unsupervised machine learning”, as amended.

35 USC §103 
Applicant’s arguments with respect to claims 1 – 4, 8 – 11, and 15 – 18 have been considered but are moot in view of the new ground(s) of rejection as necessitated by applicant's amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 includes the element/step: 
generating, by a computer system, a virtual three-dimensional (3D) model of a hydrocarbon reservoir using an unsupervised machine learning algorithm, the unsupervised machine learning algorithm trained using information obtained from a plurality of hydrocarbon wells, the virtual 3D model comprising: 
a reservoir pressure model of the hydrocarbon reservoir indicating variations in reservoir pressure in accordance with time, the reservoir pressure model trained using a supervised machine learning algorithm; and 
a fluid saturation model of the hydrocarbon reservoir indicating variations in reservoir saturation in accordance with time, the fluid saturation model trained using a supervised machine learning algorithm;

As best understood by the Examiner, the “virtual three-dimensional (3D) model” is generated using a generically recited form of machine learning.  The claim recites creating the “virtual three-dimensional (3D) model” using “an unsupervised machine learning algorithm”.  However, the claim also recites “the virtual 3D model comprising” a pair of models, where each of the models, namely the reservoir pressure model and the fluid saturation model, is “trained using a supervised machine learning algorithm”.  Therefore, the “virtual three-dimensional (3D) model of a hydrocarbon reservoir” appears to be simultaneously trained using a “supervised” and an “unsupervised” machine learning algorithm, and it is unclear which of the two options is actually used to generate the claimed “virtual three-dimensional (3D) model”.  For the purpose of the instant examination, the Examiner interprets that each element of the model can be trained in either a supervised or an unsupervised manner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 8 – 11, and 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Usadi et al., US 2013/0096898 (hereinafter 'Usadi’) in view of Shumpert, US 2016/0342903 (hereinafter 'Shumpert').

Regarding claim 1: Usadi teaches a method comprising: 
generating, by a computer system, a virtual three-dimensional (3D) model of a hydrocarbon reservoir using a machine learning algorithm, the machine learning algorithm trained using information obtained from a plurality of hydrocarbon wells ([0052, 0062, 0063, Fig 1]: discloses a physical system that includes a three-dimensional reservoir model with training data acquired from a full-physics simulation a sub region of a hydrocarbon reservoir, where the example reservoir includes three drilling wells 104, 106, and 108), the virtual 3D model comprising: 
	a reservoir pressure model of the hydrocarbon reservoir indicating variations in reservoir pressure in accordance with time ([0067, 0069, 0079, 0080, Fig 5]: disclose modelling the pressure of each sub region 502 as well as the pressure at the boundaries between regions over time steps that can be varied from one day out to 10 years or more); and
	a fluid saturation model of the hydrocarbon reservoir indicating variations in reservoir saturation in accordance with time ([0067, 0069, 0095 – 0099, Fig 7]: disclose modelling the saturation across three cells 702 over a set of time steps); 
executing, by the computer system, the machine learning algorithm to determine the variations in the reservoir pressure and the variations in the reservoir saturation with respect to the plurality of hydrocarbon wells based on the virtual 3D model ([0081, 0082, 0098]: discloses machine learning algorithms to determine flux boundaries and pressure boundaries, as well as to determine the effective permeability); and
generating, by a display device of the computer system, a graphical representation of the variations in the reservoir pressure and the variations in the reservoir saturation in accordance with time ([0050, 0069]: discloses displaying the results of the simulation of a given time step, then proceeding to the next time step).

Usadi is silent with respect to using an unsupervised machine learning algorithm.

Shumpert teaches “an approach that combines both unsupervised and supervised machine learning techniques ([Abstract])” that includes the use of both supervised and unsupervised training of a machine learning algorithm.  The supervised prediction model determines the existence of repeated, known problems while the unsupervised technique detects problems that have not been previously observed ([0055 – 0057; Fig 4).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Usadi in view of Shumpert to utilize both supervised and unsupervised training methods as appropriate when developing the machine learning system that models reservoirs.  Well-known reservoir behavior could be handled by a supervised model, defined by a domain expert, while unexpected behavior could be detected by an unsupervised model and flagged for review by the domain expert. 

Regarding claim 2: Usadi in view of Shumpert teaches the method of claim 1, as discussed above, wherein the virtual 3D model further comprises a dynamic permeability model of the hydrocarbon reservoir indicating variations in reservoir permeability in accordance with a depth from a surface of the Earth ([0053, 0057, 0094 – 106]: discloses calculating permeability of each of the grid cells in the simulation.).

Regarding claim 3: Usadi in view of Shumpert teaches the method of claim 1, as discussed above, wherein 
the generating of the virtual 3D model comprises generating, by the machine learning algorithm, the reservoir pressure model, and wherein the hydrocarbon reservoir comprises a plurality of formations ([0067, 0080, 0081, Fig 5]: discloses the modelling of pressure as a state variable in the simulation, and the analysis of pressure at the boundaries of cells within the model).

Regarding claim 4: Usadi in view of Shumpert teaches the method of claim 3, as discussed above, wherein 
the reservoir pressure model indicates a vertical reservoir pressure gradient across the plurality of formations ([0095]: discloses that the pressure gradient model includes terms for “capillary pressure and gravity force”, where the force of gravity is interpreted as acting in the vertical direction, towards the center of the Earth).

Regarding claim 8: Usadi teaches a non-transitory computer-readable storage medium storing instructions executable by one or more computer processors ([0049]: discloses the use of a computer-readable medium to provide instructions to a computer processor), the instructions when executed by the one or more computer processors cause the one or more computer processors to: 
generate a virtual three-dimensional (3D) model of a hydrocarbon reservoir using a machine learning algorithm, the machine learning algorithm trained using information obtained from a plurality of hydrocarbon wells ([0052, 0062, 0063, Fig 1]: discloses a physical system that includes a three-dimensional reservoir model with training data acquired from a full-physics simulation a sub region of a hydrocarbon reservoir, where the example reservoir includes three drilling wells 104, 106, and 108), the virtual 3D model comprising: 
	a reservoir pressure model of the hydrocarbon reservoir indicating variations in reservoir pressure in accordance with time ([0067, 0069, 0079, 0080, Fig 5]: disclose modelling the pressure of each sub region 502 as well as the pressure at the boundaries between regions over time steps that can be varied from one day out to 10 years or more); and 
	a fluid saturation model of the hydrocarbon reservoir indicating variations in reservoir saturation in accordance with time ([0067, 0069, 0095 – 0099, Fig 7]: disclose modelling the saturation across three cells 702 over a set of time steps); 
execute the machine learning algorithm to determine the variations in the reservoir pressure and the variations in the reservoir saturation with respect to the plurality of hydrocarbon wells based on the virtual 3D model ([0081, 0082, 0098]: discloses machine learning algorithms to determine flux boundaries and pressure boundaries, as well as to determine the effective permeability); and 
generate, by a display device of the computer system, a graphical representation of the variations in the reservoir pressure and the variations in the reservoir saturation in accordance with time ([0050, 0069]: discloses displaying the results of the simulation of a given time step, then proceeding to the next time step).

Usadi is silent with respect to using an unsupervised machine learning algorithm.

Shumpert teaches “an approach that combines both unsupervised and supervised machine learning techniques ([Abstract])” that includes the use of both supervised and unsupervised training of a machine learning algorithm.  The supervised prediction model determines the existence of repeated, known problems while the unsupervised technique detects problems that have not been previously observed ([0055 – 0057; Fig 4).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Usadi in view of Shumpert to utilize both supervised and unsupervised training methods as appropriate when developing the machine learning system that models reservoirs.  Well-known reservoir behavior could be handled by a supervised model, defined by a domain expert, while unexpected behavior could be detected by an unsupervised model and flagged for review by the domain expert. 

Regarding claim 9: Usadi in view of Shumpert teaches the non-transitory computer-readable storage medium of claim 8, as discussed above, wherein the virtual 3D model further comprises a dynamic permeability model of the hydrocarbon reservoir indicating variations in reservoir permeability in accordance with a depth from a surface of the Earth ([0053, 0057, 0094 – 106]: discloses calculating permeability of each of the grid cells in the simulation.).

Regarding claim 10: Usadi in view of Shumpert teaches the non-transitory computer-readable storage medium of claim 8, as discussed above, wherein 
the generating of the virtual 3D model comprises generating, by the machine learning algorithm, the reservoir pressure model, and wherein the hydrocarbon reservoir comprises a plurality of formations ([0067, 0080, 0081, Fig 5]: discloses the modelling of pressure as a state variable in the simulation, and the analysis of pressure at the boundaries of cells within the model).

Regarding claim 11: Usadi in view of Shumpert teaches the non-transitory computer-readable storage medium of claim 10, as discussed above, wherein 
the reservoir pressure model indicates a vertical reservoir pressure gradient across the plurality of formations ([0095]: discloses that the pressure gradient model includes terms for “capillary pressure and gravity force”, where the force of gravity is interpreted as acting in the vertical direction, towards the center of the Earth).

Regarding claim 15: Usadi teaches a computer system comprising: 
one or more computer processors ([0146, Fig. 20]: processor 2022); and 
a non-transitory computer-readable storage medium storing instructions executable by the one or more computer processors ([0049]: discloses the use of a computer-readable medium to provide instructions to a computer processor), the instructions when executed by the one or more computer processors cause the one or more computer processors to: 
generate a virtual three-dimensional (3D) model of a hydrocarbon reservoir using a machine learning algorithm, the machine learning algorithm trained using information obtained from a plurality of hydrocarbon wells ([0052, 0062, 0063, Fig 1]: discloses a physical system that includes a three-dimensional reservoir model with training data acquired from a full-physics simulation a sub region of a hydrocarbon reservoir, where the example reservoir includes three drilling wells 104, 106, and 108), the virtual 3D model comprising: 
	a reservoir pressure model of the hydrocarbon reservoir indicating variations in reservoir pressure in accordance with time ([0067, 0069, 0079, 0080, Fig 5]: disclose modelling the pressure of each sub region 502 as well as the pressure at the boundaries between regions over time steps that can be varied from one day out to 10 years or more); and 
	a fluid saturation model of the hydrocarbon reservoir indicating variations in reservoir saturation in accordance with time ([0067, 0069, 0095 – 0099, Fig 7]: disclose modelling the saturation across three cells 702 over a set of time steps); 
execute the machine learning algorithm to determine the variations in the reservoir pressure and the variations in the reservoir saturation with respect to the plurality of hydrocarbon wells based on the virtual 3D model ([0081, 0082, 0098]: discloses machine learning algorithms to determine flux boundaries and pressure boundaries, as well as to determine the effective permeability); and 
generate, by a display device of the computer system, a graphical representation of the variations in the reservoir pressure and the variations in the reservoir saturation in accordance with time ([0050, 0069]: discloses displaying the results of the simulation of a given time step, then proceeding to the next time step).

Usadi is silent with respect to using an unsupervised machine learning algorithm.

Shumpert teaches “an approach that combines both unsupervised and supervised machine learning techniques ([Abstract])” that includes the use of both supervised and unsupervised training of a machine learning algorithm.  The supervised prediction model determines the existence of repeated, known problems while the unsupervised technique detects problems that have not been previously observed ([0055 – 0057; Fig 4).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Usadi in view of Shumpert to utilize both supervised and unsupervised training methods as appropriate when developing the machine learning system that models reservoirs.  Well-known reservoir behavior could be handled by a supervised model, defined by a domain expert, while unexpected behavior could be detected by an unsupervised model and flagged for review by the domain expert. 

Regarding claim 16: Usadi in view of Shumpert teaches the computer system of claim 15, as discussed above, wherein the virtual 3D model further comprises a dynamic permeability model of the hydrocarbon reservoir indicating variations in reservoir permeability in accordance with a depth from a surface of the Earth ([0053, 0057, 0094 – 106]: discloses calculating permeability of each of the grid cells in the simulation.).

Regarding claim 17: Usadi in view of Shumpert teaches the computer system of claim 15, as discussed above, wherein the generating of the virtual 3D model comprises generating, by the machine learning algorithm, the reservoir pressure model, and wherein the hydrocarbon reservoir comprises a plurality of formations ([0067, 0080, 0081, Fig 5]: discloses the modelling of pressure as a state variable in the simulation, and the analysis of pressure at the boundaries of cells within the model).

Regarding claim 18: Usadi in view of Shumpert teaches the computer system of claim 17, as discussed above, wherein the reservoir pressure model indicates a vertical reservoir pressure gradient across the plurality of formations ([0095]: discloses that the pressure gradient model includes terms for “capillary pressure and gravity force”, where the force of gravity is interpreted as acting in the vertical direction, towards the center of the Earth).


Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Usadi in view of Shumpert in view of Halsey et al., US 2020/0124753 (hereinafter 'Halsey') 

Regarding claim 5: Usadi in view of Shumpert teaches the method of claim 1, as discussed above.
Usadi in view of Shumpert is silent with respect to further comprising transforming, by the computer system, 
the information obtained from the plurality of hydrocarbon wells using a variogram in accordance with the variations in the reservoir saturation.

Halsey teaches a method of creating three-dimensional models of the subsurface for hydrocarbon exploration ([0002, 0004] that includes  
the information obtained from the plurality of hydrocarbon wells using a variogram in accordance with the variations in the reservoir saturation ([0061, 0111, Fig 6]: discloses the use of a variogram to illustrate a degree of variability in the measurements in a “low-dimensional” representation).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Usadi in view of Shumpert in view of Halsey to improve the user’s understanding of the data set, as “insight can be obtained into the extent to which such variations decline with distance, which can give an estimate of the intrinsic variability ([0111])”.

Regarding claims 12 and 19: Usadi in view of Shumpert teaches the non-transitory computer-readable storage medium of claim 8 and the computer system of claim 15, as discussed above.
Usadi in view of Shumpert is silent with respect to wherein 
the instructions further cause the one or more computer processors to transform the information obtained from the plurality of hydrocarbon wells using a variogram in accordance with the variations in the reservoir saturation.

Halsey teaches a method of creating three-dimensional models of the subsurface for hydrocarbon exploration ([0002, 0004] that includes  
the information obtained from the plurality of hydrocarbon wells using a variogram in accordance with the variations in the reservoir saturation ([0061, 0111, Fig 6]: discloses the use of a variogram to illustrate a degree of variability in the measurements in a “low-dimensional” representation).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Usadi in view of Shumpert in view of Halsey to improve the user’s understanding of the data set, as “insight can be obtained into the extent to which such variations decline with distance, which can give an estimate of the intrinsic variability ([0111])”.


Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Usadi in view of Shumpert in view of Walmsley et al., “Well Placement and Geological Evaluation of a North Sea Horizontal Water Injector Using LWD Technology”, (hereinafter ‘Walmsley’).

Regarding claim 6: Usadi in view of Shumpert teaches the method of claim 1, as discussed above.
Usadi in view of Shumpert is silent with respect to further comprising determining, by the computer system, 
locations of infill drillings and a logging frequency based on the virtual 3D model.

Walmsley teaches the use of dynamic reservoir models to determine the location of an infill water injection well and to define the use of logging to steer the drilling process of the infill well ([Abstract])

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Usadi in view of Shumpert in view of Walmsley to enable the use of machine learning models to enhance the recovery of oil from a reservoir, and recover more oil from an existing reservoir.

Regarding claim 7: Usadi in view of Shumpert in view of Walmsley teaches the method of claim 6, as discussed above.
Usadi in view of Shumpert is silent with respect wherein 
the locations of the infill drilling and the logging frequency are associated with an increase in a sweep efficiency of the hydrocarbon reservoir.

Walmsley teaches the use of dynamic reservoir models to determine the location of an infill water injection well and to define the use of logging to steer the drilling process of the infill well ([Abstract]) that includes 
the locations of the infill drilling and the logging frequency are associated with an increase in a sweep efficiency of the hydrocarbon reservoir ([page 3, first paragraph]: discloses the primary objective for selecting the location of the infill well is to “improve sweep efficiency surrounding the crestal producing wells”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Usadi in view of Shumpert in view of Walmsley to enable the use of machine learning models to enhance the recovery of oil from a reservoir “to ultimately improve hydrocarbon recovery from the … field ([page 3, first paragraph])”

Regarding claim 13: Usadi in view of Shumpert teaches the non-transitory computer-readable storage medium of claim 8, as discussed above.
Usadi in view of Shumpert is silent with respect to wherein the instructions further cause the one or more computer processors to determine locations of infill drillings and a logging frequency based on the virtual 3D model.

Walmsley teaches the use of dynamic reservoir models to determine the location of an infill water injection well and to define the use of logging to steer the drilling process of the infill well ([Abstract])

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Usadi in view of Shumpert in view of Walmsley to enable the use of machine learning models to enhance the recovery of oil from a reservoir, and recover more oil from an existing reservoir.

Regarding claim 14: Usadi in view of Shumpert teaches the non-transitory computer-readable storage medium of claim 13, as discussed above. 
Usadi in view of Shumpert is silent with respect wherein 
the locations of the infill drilling and the logging frequency are associated with an increase in a sweep efficiency of the hydrocarbon reservoir.

Walmsley teaches the use of dynamic reservoir models to determine the location of an infill water injection well and to define the use of logging to steer the drilling process of the infill well ([Abstract]) that includes 
the locations of the infill drilling and the logging frequency are associated with an increase in a sweep efficiency of the hydrocarbon reservoir ([page 3, first paragraph]: discloses the primary objective for selecting the location of the infill well is to “improve sweep efficiency surrounding the crestal producing wells”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Usadi in view of Shumpert in view of Walmsley to enable the use of machine learning models to enhance the recovery of oil from a reservoir “to ultimately improve hydrocarbon recovery from the … field ([page 3, first paragraph])”

Regarding claim 20: Usadi in view of Shumpert teaches the computer system of claim 15, as discussed above.
Usadi in view of Shumpert is silent with respect to wherein the instructions further cause the one or more computer processors to 
determine locations of infill drillings and a logging frequency based on the virtual 3D model.

Walmsley teaches the use of dynamic reservoir models to determine the location of an infill water injection well and to define the use of logging to steer the drilling process of the infill well ([Abstract])

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Usadi in view of Shumpert in view of Walmsley to enable the use of machine learning models to enhance the recovery of oil from a reservoir, and recover more oil from an existing reservoir.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 27-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2857